Title: From John Adams to Cyrus Griffin, 2 February 1797
From: Adams, John
To: Griffin, Cyrus



Sir
Philadelphia, February 2th 1797

I have Received the Polite and friendly Letter you did me the honour to write me on the Sixteenth of Last month and I Pray you to accept of my Thanks for your kind Congratulations on a Late Event—nothing Can be more agreable to me Then the assurances you give me that a Respectable Part—of Virginia—will be Satisfied with the issue of the late Election my Character was once better known then it is at Present in that great and Respectable State but the Persons who there knew me are most of them Removed To another world where, I hope they find neither Sophistry Party Spirit or Malevolence—
I Receive very kindly Sir your Proposal to Take your Son mr John Griffin into my family but have Previously Engaged all the assistance of that kind which I intend to have it is not now in my Power I wish the young Gentleman Every felicity and Every Success in his honourable Pursuits which his Character and Conduct Shall merit I have the honor to be with great / Esteem Sir your most obedient:

